DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 39, 41-43, 46-55 and 57-58 are pending and are allowed. 
Response to Amendment/Arguments
The Amendment filed 2/12/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.
35 USC § 112(b) Rejection
The indefiniteness rejection of claim 50, for reciting both broad and narrow embodiments of the same limitation, has been overcome by deleting the narrow limitations. The rejection has been withdrawn. 
35 USC § 112(d) Rejection
The rejection of claims 51 and 56 under 35 USC 112(d) has been overcome by deleting the pyridazine-containing compounds from claim 51 and by cancelling claim 56. The rejection has been withdrawn. 

Allowable Subject Matter
Claims 39, 41-43, 46-55 and 57-58  are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a compound of formula (I), 
    PNG
    media_image1.png
    204
    278
    media_image1.png
    Greyscale
, wherein R1 is C1-4 alkyl, R2 is unsubstituted tetrahydrofuran-3-yl, R3 is C1-4 alkyl, and A is CF3-pyrimidinyl and a method of using the compound to treat diseases/conditions associated with a pain syndrome.
The closest prior art to the instant invention is US 2009/0317360, which teaches compounds such as 
    PNG
    media_image2.png
    163
    481
    media_image2.png
    Greyscale
 which is missing the OR2 group from instant formula (I), 
    PNG
    media_image3.png
    158
    236
    media_image3.png
    Greyscale
, and which is a positional isomer with respect to the relative positions of the thiazole and amide substituents. See also WO 2013/173441 which teaches compounds such as Ex. 10, 
    PNG
    media_image4.png
    160
    160
    media_image4.png
    Greyscale
, Ex. 12, 
    PNG
    media_image5.png
    129
    187
    media_image5.png
    Greyscale
, Ex. 15, 
    PNG
    media_image6.png
    124
    179
    media_image6.png
    Greyscale
, and Ex. 17,
    PNG
    media_image7.png
    134
    172
    media_image7.png
    Greyscale
, which compounds all have a phenyl group substituted with a thiazole and an amide subsequently that is attached to a –CH2-het group; however, these compounds have the phenyl group bonded to thiazole at a different position on the thiazole compared to the instant compounds and have a different R1 group as well as a different OR2 group. See also US 2013/0296310 which teaches compounds such as 22, 
    PNG
    media_image8.png
    265
    454
    media_image8.png
    Greyscale
, 23, 
    PNG
    media_image9.png
    260
    457
    media_image9.png
    Greyscale
, and 52, 
    PNG
    media_image10.png
    257
    433
    media_image10.png
    Greyscale
, which compounds are missing the R1 and OR2 groups of the instant claims. Furthermore, the prior art does not provide any guidance or motivation for modifying previously known compounds in a manner that would have led the skilled artisan to the instant invention.  As such, the instant invention is both novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626